Case 2:20-cv-00077-JRG Document 128 Filed 04/27/21 Page 1 of 5 PageID #: 9374



                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF TEXAS
                           MARSHALL DIVISION



CAPELLA PHOTONICS, INC.,                 Case No. 2:20-cv-00077-JRG
               Plaintiff,

          v.

INFINERA CORPORATION, TELLABS,
INC., TELLABS OPERATIONS INC.,
CORIANT AMERICA INC., and CORIANT
(USA) INC.,
               Defendants.



   CAPELLA PHOTONICS, INC.’S MOTION TO STRIKE INFINERA’S UNTIMELY
     EXPERT OPINIONS CONCERNING NON-INFRINGING ALTERNATIVES




                                                CAPELLA PHOTONICS, INC.’S MOTION TO STRIKE
                                     1               INFINERA’S UNTIMELY EXPERT OPINIONS
                                                 CONCERNING NON-INFRINGING ALTERNATIVES
400090870.2
Case 2:20-cv-00077-JRG Document 128 Filed 04/27/21 Page 2 of 5 PageID #: 9375



         Capella Photonics, Inc. (“Capella”) respectfully moves this Court to strike the untimely

expert opinions of Infinera Corporation, Tellabs, Inc., Tellabs Operations Inc., Coriant America

Inc., and Coriant (USA) Inc (collectively, “Infinera”), specifically the rebuttal opinion of Dr.

Alan Willner on the issue of availability of non-infringing alternatives (section IX.F.3., ¶¶ 184-

195.) As the alleged infringer with the burden of showing non-infringing alternatives, Infinera

was obligated to produce such expert testimony on the deadline for opening expert reports,

March 15, 2021. Infinera should not be permitted to sandbag Capella and produce this expert

opinion for the first time on rebuttal.

         In patent cases, it is the alleged infringer’s burden to show the availability of non-

infringing alternatives. 1 SSL Servs., LLC v. Citrix Sys., Inc., 2012 WL 1995514, at *2 (E.D. Tex.

June 4, 2012); DataTreasury Corp. v. Wells Fargo & Co., 2011 WL 8810604, at *13 (E.D. Tex.

Aug. 2, 2011); LaserDynamics, Inc. v. Quanta Computer, Inc., 2011 WL 197869, at *3 (E.D.

Tex. Jan. 20, 2011); Saint Lawrence Commc’ns LLC v. Apple Inc., 2017 WL 4791782, at *2

(E.D. Tex. Oct. 24, 2017); Smart Skins LLC v. Microsoft Corp., 2016 U.S. Dist. LEXIS 106030,

at *5 (W.D. Wash. Jul. 1, 2016).

         For this reason, district courts routinely strike an alleged infringer’s expert opinion on the

issue of non-infringing alternatives where that opinion is being offered for the first time on

rebuttal. See, e.g., Smart Skins, 2016 U.S. Dist. LEXIS 106030, at *5 (“Microsoft should have

disclosed expert testimony regarding the non-infringing alternatives at issue in its opening expert

reports, but failed to do so.”), Godo Kaisha IP Bridge 1 v. Broadcom Ltd., 2017 WL 2869344, at

*2 (E.D. Tex. Apr. 20, 2017) (similar), ZiiLabs Inc., Ltd. v. Samsung Elecs. Co., 2015 WL

6690403, at *3 (E.D. Tex. Nov. 2, 2015); see also Genband US LLC v. Metaswitch Networks

1
 The existence of an available and acceptable noninfringing alternative can be relevant to a reasonable royalty
analysis because, “knowing it had a competitive noninfringing device in the wings,” the alleged infringer would
have been in a stronger position to negotiate for a lower royalty rate. Zygo Corp. v. Wyko Corp., 79 F.3d 1563,
1571-72 (Fed. Cir. 1996).
                                                                    CAPELLA PHOTONICS, INC.’S MOTION TO STRIKE
                                                        2                INFINERA’S UNTIMELY EXPERT OPINIONS
                                                                     CONCERNING NON-INFRINGING ALTERNATIVES
400090870.2
Case 2:20-cv-00077-JRG Document 128 Filed 04/27/21 Page 3 of 5 PageID #: 9376



Corp., 2016 WL 122969, at *3 (E.D. Tex. Jan. 9, 2016).

         Here, the analysis is simple. The Court set the deadline to serve opening expert reports as

March 15, 2021, and rebuttal reports as April 5, 2021. Dkt. 85. Infinera served Dr. Willner’s

expert report on April 5, 2021, and it contained an entire section entitled “Non-Infringing

Alternatives,” in which Dr. Willner offered his opinion on “whether, at the time of Infinera’s

alleged infringement, Infinera would have had alternatives that would have satisfied the

limitations of the asserted claims.” (Wanger Decl., ¶ 2, Ex. 1 (¶ 184).) This opinion on non-

infringing alternatives should have been produced by Infinera on March 15, the deadline for

opening expert reports. See Dkt. No. 85 (March 15 as the deadline to “Serve Disclosures for

Expert Witnesses by the Party with the Burden of Proof”). The opinion is offered too late and

should be stricken.

         During prefiling meet-and-confer efforts, Infinera countered that it disclosed its non-

infringement alternatives in written discovery. To be clear, Infinera disclosed a six-point bulleted

list in an interrogatory response that described non-infringing alternatives only in general terms

(e.g., “Wavelength-selective switches using liquid crystal”), and expressly stated it may “rely on

expert testimony” in further response. Because parties are not entitled to obtain early disclosure

of expert opinions via interrogatory, the full opinion on non-infringing alternatives offered by

Dr. Willner should have been provided on March 15, 2021 – not as a rebuttal report on April 5,

2021. See Promethean Insulation Tech. LLC v. Sealed Air Corp., 2015 WL 11027038, at *2

(E.D. Tex. Oct. 13, 2015).

///

///

///

///

                                                           CAPELLA PHOTONICS, INC.’S MOTION TO STRIKE
                                                 3              INFINERA’S UNTIMELY EXPERT OPINIONS
                                                            CONCERNING NON-INFRINGING ALTERNATIVES
400090870.2
Case 2:20-cv-00077-JRG Document 128 Filed 04/27/21 Page 4 of 5 PageID #: 9377



         Accordingly, for the reasons stated above, Capella respectfully requests that the Court

strike Infinera’s new evidence of non-infringing alternatives presented in Dr. Willner’s rebuttal

reports, i.e., section IX.F.3. and/or paragraphs 184-195 of the report.

Dated: April 26, 2021                      By: /s/ Charles Everingham IV
                                           Charles Everingham IV (TX SBN 00787447)
                                           Email: ce@wsfirm.com
                                           T. John Ward (TX SBN 20848000)
                                           Email: tjw@wsfirm.com
                                           Claire Abernathy Henry (TX SBN 24053063)
                                           Email: claire@wsfirm.com
                                           Andrea Fair (TX SBN 24078488)
                                           Email: andrea@wasfirmn.com
                                           WARD, SMITH & HILL, PLLC
                                           P.O. Box 1231
                                           Longview, TX 75606
                                           Telephone: (903) 757-6400
                                           Facsimile: (903) 757-2323

                                           Robert D. Becker (Cal. Bar 160648)
                                           Email: rbecker@manatt.com
                                           Christopher L. Wanger (Cal. Bar 164751)
                                           Email: cwanger@manatt.com
                                           MANATT, PHELPS & PHILLIPS, LLP
                                           1 Embarcadero Center, 30th Floor
                                           San Francisco, CA 94111
                                           Telephone: (415) 291-7400
                                           Facsimile: (415) 291-7474

                                           Attorneys for Plaintiff,
                                           CAPELLA PHOTONICS, INC.




                                                           CAPELLA PHOTONICS, INC.’S MOTION TO STRIKE
                                                 4              INFINERA’S UNTIMELY EXPERT OPINIONS
                                                            CONCERNING NON-INFRINGING ALTERNATIVES
400090870.2
Case 2:20-cv-00077-JRG Document 128 Filed 04/27/21 Page 5 of 5 PageID #: 9378



                                 CERTIFICATE OF SERVICE

         The undersigned hereby certifies that all counsel of record who are deemed to have

consented to electronic service are being served with a copy of the foregoing document via the

Court’s CM/ECF system per Local Rule CV-5(a)(3) this 26th day of April 2021.


                                                    /s/ Christopher L. Wanger
                                                    Christopher L. Wanger


                              CERTIFICATE OF CONFERENCE

         I hereby certify that counsel for Capella (specifically, Robert D. Becker, Christopher L.

Wanger, and Charles Everingham IV) and counsel for Infinera (specifically, Kurt Pankratz and

John Gaustad) complied with the requirements of Local Rule 7(h), and met and conferred by

telephone concerning the substance of this motion and the relief requested on April 26, 2021.

Following discussions, Infinera remains opposed to this motion and the relief requested.

Discussions ended in an impasse, leaving open the instant issues for the Court to resolve.


                                                    /s/ Christopher L. Wanger
                                                    Christopher L. Wanger




                                                          CAPELLA PHOTONICS, INC.’S MOTION TO STRIKE
                                                5              INFINERA’S UNTIMELY EXPERT OPINIONS
                                                           CONCERNING NON-INFRINGING ALTERNATIVES
400090870.2
